Case 1:18-cv-00155-SOM-WRP Document 460-10 Filed 04/27/21 Page 1 of 15   PageID
                                 #: 11131




                             Exhibit “10”
Case 1:18-cv-00155-SOM-WRP Document 460-10 Filed 04/27/21 Page 2 of 15              PageID
                                 #: 11132




               Transcript of Gregory K. Brown
                         Tuesday, January 26, 2021

                      Eugene Scalia v. Sharon L. Heritage




                                                                    www.trustpoint.one
                                                             www.aldersonreporting.com
                                                         800.FOR.DEPO (800.367.3376)
                                                            Scheduling@Trustpoint.One




                               Reference Number: 98383
Gregory K. Brown                                                           1/26/2021
Case 1:18-cv-00155-SOM-WRP Document 460-10 Filed 04/27/21 Page 3 of 15   PageID
                                                                              Page 1
                                 #: 11133

  1              IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAII
  2

  3   ------------------------------------x
      EUGENE SCALIA, Secretary of Labor, x
  4   United States Department of Labor, x
                                          x
  5                          Plaintiff,   x
                     vs.                  x
  6                                       x                    Case No.
      SHARON L. HERITAGE, as successor to x
  7   Nicholas L. Saakvitne, Deceased;    x                 1:18-cv-00155
      NICHOLAS L. SAAKVITNE, A LAW        x                   SOM-WRP
  8   CORPORATION, a California           x
      corporation; BRIAN J. BOWERS,       x
  9   an individual; DEXTER C. KUBOTA,    x
      an individual; BOWERS + KUBOTA      x
 10   CONSULTING, INC., a corporation;    x
      BOWERS + KUBOTA CONSULTING, INC.    x
 11   EMPLOYEE STOCK OWNERSHIP PLAN,      x
                                          x
 12                         Defendants.   x
      ------------------------------------x
 13

 14              ZOOM VIDEOCONFERENCE DEPOSITION OF
                          GREGORY K. BROWN
 15                        January 26, 2021
                          Chicago, Illinois
 16

 17                 The deposition of GREGORY K. BROWN,
 18   called as a witness herein for examination, taken
 19   via Zoom videoconference before ROSANNE M. NUZZO,
 20   a Certified Realtime and Merit Reporter and Notary
 21   Public within and for the County of Will, State of
 22   Illinois, on Tuesday, January 26, 2021, at
 23   approximately 9:04 a.m. CST.
 24

 25

                                www.trustpoint.one                   800.FOR.DEPO
                              www.aldersonreporting.com               (800.367.3376)
Gregory K. Brown                                                           1/26/2021
Case 1:18-cv-00155-SOM-WRP Document 460-10 Filed 04/27/21 Page 4 of 15   PageID
                                                                              Page 2
                                 #: 11134

  1                        A P P E A R A N C E S
  2              (via Zoom remote videoconference):
  3

  4   On behalf of the Plaintiff:
  5             U.S. DEPARTMENT OF LABOR
                OFFICE OF THE SOLICITOR
  6             BY: JING ACOSTA, ESQUIRE
                     acosta.jing@dol.gov
  7             BY: RUBEN R. CHAPA, ESQUIRE
                     chapa.ruben@dol.gov
  8             230 South Dearborn Street, Room 844
                Chicago, Illinois 60604
  9             312-353-6993
 10

 11   On behalf of the Defendants Sharon L. Heritage, as
      successor to Nicholas L. Saakvitne, Deceased; and
 12   Nicholas L. Saakvitne, a Law Corporation, a
      California corporation:
 13
                MORGAN LEWIS & BOCKIUS LLP
 14             BY: SEAN K. McMAHAN, ESQUIRE
                     sean.mcmahan@morganlewis.com
 15             1111 Pennsylvania Avenue, NW
                Washington, DC 20004-2541
 16             202-739-5520
 17

 18   On behalf of the Defendants Brian J. Bowers
      and Dexter C. Kubota and on behalf of the
 19   Deponent, Gregory K. Brown:
 20             HAWKINS PARNELL THACKSTON & YOUNG LLP
                BY: DAVID R. JOHANSON, ESQUIRE
 21                  djohanson@hpylaw.com
                1776 Second Street
 22             Napa, California 94559
                707-299-2470
 23

 24                         - and -
 25

                                www.trustpoint.one                   800.FOR.DEPO
                              www.aldersonreporting.com               (800.367.3376)
Gregory K. Brown                                                           1/26/2021
Case 1:18-cv-00155-SOM-WRP Document 460-10 Filed 04/27/21 Page 5 of 15   PageID
                                                                              Page 3
                                 #: 11135

  1                        A P P E A R A N C E S
  2       (via Zoom remote videoconference - Cont'd.):
  3

  4   On behalf of the Defendants Brian J. Bowers
      and Dexter C. Kubota and on behalf of the
  5   Deponent, Gregory K. Brown:
  6             HAWKINS PARNELL & YOUNG LLP
                BY: ROBERT S. THOMPSON, ESQUIRE
  7                  rthompson@hpylaw.com
                303 Peachtree Street NE, Suite 4000
  8             Atlanta, Georgia 30308
                404.614.7522
  9

 10
      On behalf of the Defendant Bowers + Kubota
 11   Consulting, Inc.:
 12             CLAY CHAPMAN IWAMURA PULICE & NERVELL
                BY: SCOTT I. BATTERMAN, ESQUIRE
 13                  sib@paclawteam.com
                Topa Financial Center
 14             700 Bishop Street, Suite 2100
                Honolulu, Hawaii 96813
 15             808-535-8410
 16

 17

 18   ALSO PRESENT:
 19             MR. MICHAEL WEN,
                     U.S. Department of Labor
 20
                MR. BRIAN J. BOWERS
 21

 22

 23
      STENOGRAPHICALLY REPORTED BY:
 24          Rosanne M. Nuzzo, CSR, RMR, CRR
                    CSR License No. 84-1388
 25

                                www.trustpoint.one                   800.FOR.DEPO
                              www.aldersonreporting.com               (800.367.3376)
Gregory K. Brown                                                           1/26/2021
Case 1:18-cv-00155-SOM-WRP Document 460-10 Filed 04/27/21 Page 6 of 15   PageID
                                                                              Page 4
                                 #: 11136

  1                            C O N T E N T S
  2   WITNESS                                                        PAGE
  3   GREGORY K. BROWN
  4             Examination by Ms. Acosta                                 7
  5             Examination by Mr. Johanson                              274
  6             Further Examination by Ms. Acosta                        287
  7

  8

  9

 10                            E X H I B I T S
 11      DOL                                                        FIRST
 12   EXHIBIT NO.                                               REFERENCED
 13   Exhibit 514       Resolutions                                      283
 14   Exhibit 515       URS indication of interest                       228
 15                        letter, 12/5/11
 16   Exhibit 585       email from Brian Bowers to                       232
 17                        Tom Nishihara, 2/1/12
 18   Exhibit 636       GMK Report                                       215
 19   Exhibit 692       B+K Site Visit Questions,                        248
 20                        10/22/12
 21   Exhibit 703       email from Greg Hansen to                        242
 22                        Nick Saakvitne, 11/27/17
 23   Exhibit 704       Action by Consent of the                         246
 24                        Shareholders of B+KC, Inc.
 25                        11/29/17

                                www.trustpoint.one                   800.FOR.DEPO
                              www.aldersonreporting.com               (800.367.3376)
Gregory K. Brown                                                           1/26/2021
Case 1:18-cv-00155-SOM-WRP Document 460-10 Filed 04/27/21 Page 7 of 15   PageID
                                                                              Page 5
                                 #: 11137

  1                  E X H I B I T S            (Continued)
  2      DOL                                                        FIRST
  3   EXHIBIT NO.                                                REFERENCED
  4   Exhibit 720       Amended Subpoena To Testify                      10
  5                        at a Deposition
  6   Exhibit 721       Expert Report and Disclosures                    78
  7                        of Gregory K. Brown,
  8                        Document No. 75236582.15
  9   Exhibit 722       Gregory Brown Rebuttal Report                    262
 10                        to Expert Reports of Mark
 11                        Johnson and Steven J. Sherman
 12   Exhibit 723       Engagement letter of Gregory K.                  254
 13                        Brown by Hawkins Parnell &
 14                        Young, LLP, 10/5/20
 15   Exhibit 725       Addendum to Gregory K. Brown                     263
 16                        Expert Report and Rebuttal
 17                        Report to Expert Reports of
 18                        Mark Johnson and Steven J.
 19                        Sherman, 1/25/21
 20   Exhibit 726       Expert Report and Disclosures                    101
 21                        of Gregory K. Brown,
 22                        Document No. 75236582.16
 23

 24   RHYL000480-482                                                     272
 25                                 -     -     -

                                www.trustpoint.one                   800.FOR.DEPO
                              www.aldersonreporting.com               (800.367.3376)
Gregory K. Brown                                                           1/26/2021
Case 1:18-cv-00155-SOM-WRP Document 460-10 Filed 04/27/21 Page 8 of 15   PageID
                                                                              Page 6
                                 #: 11138

  1                        P R O C E E D I N G S
  2                  MR. JOHANSON:          Okay, Jing.     Thanks for
  3          your patience.         I'm ready to roll.
  4                  MS. ACOSTA:        No problem.       Okay.
  5                  Rosanne, do you want to do anything you
  6          have to do and swear the witness in.
  7                  THE CERTIFIED STENOGRAPHER:             Okay.
  8          Before I swear in the witness, my name is
  9          Rosanne Nuzzo, an Illinois Notary and
 10          Certified Shorthand Reporter for today's
 11          deposition.
 12                  This deposition of Gregory Brown is
 13          being held via Zoom.            The witness and the
 14          reporter are not in the same room.                The
 15          witness will be sworn in remotely pursuant to
 16          agreement of all parties.
 17                  I will ask counsel to agree on the
 18          record that there is no objection to me as the
 19          Notary administering a binding oath to a
 20          witness not appearing personally before me.
 21                  Counsels, do you agree?
 22                  MS. ACOSTA:        Yes.
 23                  MR. JOHANSON:          I agree.
 24                  MR. McMAHAN:         Yeah.      This is Sean.
 25          I agree.

                                www.trustpoint.one                   800.FOR.DEPO
                              www.aldersonreporting.com               (800.367.3376)
Gregory K. Brown                                                           1/26/2021
Case 1:18-cv-00155-SOM-WRP Document 460-10 Filed 04/27/21 Page 9 of 15   PageID
                                                                             Page 14
                                 #: 11139

  1   but also to supervise the work of other partners,
  2   associates and paralegal who are working on those
  3   accounts.      You know, in addition, I'm to get
  4   statements out to employees and to do my best to
  5   get those collected.
  6          Q.      Is there an area of law that you
  7   specialize in?
  8          A.      Yes, there is.
  9          Q.      What is that?
 10          A.      Employee benefits and executive
 11   compensation with a particularly -- a particular
 12   concentration in Employee Stock Ownership Plans or
 13   ESOPs.
 14          Q.      So I know you've only been a
 15   shareholder at Polsinelli for about eight months.
 16   How long would you say you've been working in
 17   employee benefits and executive compensation?
 18          A.      Since January of 1976, when I got out
 19   of law school.
 20          Q.      And where did you go to law school?
 21          A.      The University of Illinois in
 22   Champaign, Illinois.
 23          Q.      And you are a member of the Bar?
 24          A.      Yes, I am.
 25          Q.      Is that Illinois?

                                www.trustpoint.one                   800.FOR.DEPO
                              www.aldersonreporting.com               (800.367.3376)
Gregory K. Brown                                                           1/26/2021
Case 1:18-cv-00155-SOM-WRP Document 460-10 Filed 04/27/21 Page 10 of 15   PageID
                                                                             Page 15
                                 #: 11140

  1          A.       Yes, Illinois.
  2          Q.       Do you have any other professional
  3   licenses?
  4          A.       No, I do not.
  5          Q.       Do you have any ERISA -- which is, for
  6   the court reporter, the Employee Retirement Income
  7   Security Act -- do you have any specific ERISA
  8   training?
  9          A.       Specific training, no.                I have attended
 10   a number of conferences and Bar Association
 11   meetings and read articles and even authored
 12   articles on the topic.
 13          Q.       Are those articles that you authored
 14   included in your CV?
 15          A.       Yes, they are.         They're also included
 16   in my expert report and rebuttal report.
 17          Q.       And that's an up-to-date list?
 18          A.       I believe so, yes.
 19          Q.       Have you taught any ERISA classes or
 20   courses?
 21          A.       I have been a speaker at programs
 22   dealing with ERISA on occasion.                     And I've also
 23   done quite a bit of speaking at ESOP and other
 24   ERISA conferences.
 25          Q.       At what conferences have you spoken at

                                www.trustpoint.one                    800.FOR.DEPO
                              www.aldersonreporting.com                (800.367.3376)
Gregory K. Brown                                                           1/26/2021
Case 1:18-cv-00155-SOM-WRP Document 460-10 Filed 04/27/21 Page 11 of 15   PageID
                                                                             Page 16
                                 #: 11141

  1   in the last five years?
  2          A.       I've spoken at the National Center for
  3   Employee Ownership conference.                 I've spoken at the
  4   ESOP Association conference.                I believe I've
  5   spoken at an Employee-Owned S Corporations of
  6   America conference.           I may have spoken at an
  7   American Bar Association Section of Taxation
  8   conference in that five-year period.
  9          Q.       And at these conferences, what topics
 10   did you speak on?
 11          A.       Spoke on fiduciary matters, spoke on
 12   updates on legislative case law and administrative
 13   agency matters.         That's been primarily the focus.
 14          Q.       Were any of these conferences, when you
 15   spoke, did they have to do with ESOPs?
 16          A.       Yes.
 17          Q.       Which ones?
 18          A.       Oh, it would be -- when I spoke in
 19   front of the National Center for Employee
 20   Ownership, you know, that was on ESOPs.                  When I
 21   spoke in front of the ESOP Association, that --
 22   that was on ESOP matters.              And the same with the
 23   Employee-Owned S Corporations of America.
 24          Q.       Are you a member of any of those groups
 25   that arranged conferences, such as the ESOP

                                www.trustpoint.one                    800.FOR.DEPO
                              www.aldersonreporting.com                (800.367.3376)
Gregory K. Brown                                                           1/26/2021
Case 1:18-cv-00155-SOM-WRP Document 460-10 Filed 04/27/21 Page 12 of 15   PageID
                                                                             Page 17
                                 #: 11142

  1   Association?
  2          A.       Yes, I am a member of the ESOP
  3   Association.        I'm a member of the National Center
  4   for Employee Ownership.             I'm also a professional
  5   member at the Employee-Owned S Corporations of
  6   America.
  7          Q.       Are you a member of any other groups or
  8   organizations dealing with ESOPs besides those
  9   three?
 10          A.       Well, I'm a member of the American Bar
 11   Association Section of Taxation, the Employee
 12   Benefits Committee, you know, which does have an
 13   ESOPs subcommittee.
 14          Q.       Anything else?
 15          A.       That's all that I can think of at the
 16   present moment.
 17          Q.       Okay.    Thank you.
 18                   What percent would you say over the
 19   last five years of your work has been related to
 20   ESOPs?
 21          A.       I'd say the vast majority of the work;
 22   you know, somewhere between two-thirds and
 23   three-fourths of the work that I do has been
 24   ESOP-related in one manner or another.
 25          Q.       And in this work related to ESOPs,

                                www.trustpoint.one                    800.FOR.DEPO
                              www.aldersonreporting.com                (800.367.3376)
Gregory K. Brown                                                             1/26/2021
Case 1:18-cv-00155-SOM-WRP Document 460-10 Filed 04/27/21 Page 13 of 15     PageID
                                                                               Page 64
                                 #: 11143

  1   commented on lawyer malpractice, you know, in
  2   employee benefits matters, but it's been quite a
  3   while since I had one of those.                     I'm normally
  4   commenting on fiduciary matters.
  5          Q.       So your time as an expert, has that all
  6   been ERISA-related?
  7          A.       Yes, because even those long-past
  8   matters dealing with allegations of lawyer
  9   malpractice were on ERISA matters.
 10          Q.       And then your experience as an expert
 11   witness, has that mostly been for ESOPs or related
 12   to ESOPs?
 13          A.       Mostly.     You know, on a few occasions,
 14   there have been testimony on, you know, non-ESOPs.
 15   But they were usually, you know, plans that held
 16   some employer securities but weren't ESOPs.
 17          Q.       Have you ever been qualified as a
 18   valuation expert?
 19          A.       No.
 20          Q.       Do you have any background or training
 21   on valuation or financial accounting?
 22          A.       Well, I do have an undergraduate degree
 23   in business and economics but, no, I'm not an
 24   accountant.       No, I don't have valuation training.
 25          Q.       So in your work, do you -- I think you

                                www.trustpoint.one                       800.FOR.DEPO
                              www.aldersonreporting.com                   (800.367.3376)
Gregory K. Brown                                                              1/26/2021
Case 1:18-cv-00155-SOM-WRP Document 460-10 Filed 04/27/21 Page 14 of 15      PageID
                                                                               Page 292
                                 #: 11144

  1          priority, I'd really appreciate it.                     Thank
  2          you.
  3                   THE CERTIFIED STENOGRAPHER:                Do you want
  4          a rough ASCII, or do you want a final?
  5                   MR. JOHANSON:         Well, I can -- how much
  6          more is it for a rough ASCII?
  7                   THE CERTIFIED STENOGRAPHER:                I have no
  8          clue what the agencies charge.
  9                   MR. JOHANSON:         Okay.         Well, I'll take
 10          both.
 11                   THE CERTIFIED STENOGRAPHER:                Okay.
 12                   MR. JOHANSON:         I'll take both.           So give
 13          me the rough ASCII, and then we'll get around
 14          to the -- the other one as soon as you can.
 15                   THE CERTIFIED STENOGRAPHER:                Thank you.
 16                   MR. JOHANSON:         Okay?         Thank you.    Have a
 17          nice day.      You did a great job today.
 18                   THE CERTIFIED STENOGRAPHER:                Thank you.
 19                   MR. JOHANSON:         Okay?         Bye-bye.
 20

 21                 FURTHER DEPONENT SAITH NAUGHT.
 22

 23                       (Time noted:         6:06 p.m.)
 24

 25

                                www.trustpoint.one                       800.FOR.DEPO
                              www.aldersonreporting.com                   (800.367.3376)
Case 1:18-cv-00155-SOM-WRP Document 460-10 Filed 04/27/21 Page 15 of 15   PageID
                                 #: 11145
